Title: To Thomas Jefferson from Stephen Sayre, 12 January 1801
From: Sayre, Stephen
To: Jefferson, Thomas



Sir
Philada. 12th Jan. 1801. No 31 north 8th Street

I address you this Letter, upon a presumption, that you must, in a short time, become our chief Majestrate. I cannot believe the faction, who wish to disappoint the nation, are hardy enough, to make the attempt.
It is on a subject, which must, I concieve, appear important to you, because, it is, highly so, to our country—therefore, I trust, you will not deem it premature, to offer it, thus early, to your consideration, that you may be prepared, to embrace it, the moment you come into office.

Vanity, does not, so far, lead me out of the path of propriety, as to suppose myself capable of communicating, any thing, to Mr Jefferson, as information, on this, or any other subject—I shall be satisfied, if fortunate enough, to persuade you, that, I am also sensible, as to the importance, & weight of the proposition, I now offer—
If we may judge, from present appearances, there will be a Congress, representing the powers of Europe, the moment, they think seriously of peace—or, the meeting of one, might be effected, by an able Minister, representing a neutral nation, during war.
I conceive, this, a moment, to do somthing more than give temporary rest, to the world—the time is now come, when by a wise, & honest policy, the universe, may, probably, be united, in peace, & progress in happiness.
The arm’d neutrality, of 1780, was a wise, & happy expedient—It was all that could be done, at the time—was attended, with the best consequences, so far, as it respected our country—but there was a bond of union wanting—nations, like families, are liable to change their attachments—nothing, but a weighty, & superlative interest, making a common centre of attraction, ever did, or ever will, prevent it.
I, proposed, when that measure was in its progress, that the combining powers, should get the Island, of Porto Reco—to be interested, in its lands—its commerce—its security—its revenues—and, that it should be guaranteed, like the hanstowns—standing, on the broad basis, of united Europe. Application was made, to Spain, by Prussia & Sweedon—It might have been obtaind, for one tenth of its intrinsic value—but the Count de Vergennes was advised, to prevent it going into other hands, lest, the British might make it a place of rendesvous, in time of war; being so near, & just to windward, of St Domingo—of this, I was inform’d, some time after, by the Marquis De la Fayette.
Had this Island been so acquired, at the time, the planters of the British Islands, would have bought up the greatest share of the lands—all the european nations, would have resorted there—& so circumstanced—it would have been of more value to us, than the possession of all, the other Islands.
I have ardently wish’d for the opportunity, & have long contemplated, an improvement on the arm’d neutrality—I want to see an unarm’d neutrality; when the innocent, & enterprising—merchant, may traverse the globe, & find the friend of man, in every sea, & every port—the moment draws nigh, when this may probably, be accomplish’d—it ought to be attempted.

The great Interests of the world will soon be in a train of settlement. It must be unnecessary to tell you, that we are so immediately, & eventually, interested in the arrangement, that it would be criminal to neglect such a crisis.
There are difficulties to be expected—so there are, in all parties or families, at variance—I see no more, in settling the disputes of nations, than of neibours.
If you employ a Minister, well acquainted with the Interests of Europe, who can discover, the springs, of negotiation, & the means, by which a great & extensive principle, may be wrought, out of petty contentions; the universe will never cease to thank, & honor you. This is not a fresh subject of my meditation—I have ballanced, every imaginable objection, that can impede its progress, or prevent its accomplishment—and, I am persuaded, that if there should be a Congress, either at Luneville, Paris, or any other convenient place; this object may be effected, on a great, & extensive plan, or a limited one.
A serious, well directed negotiation, press’d with vigour, to gain it, on the large scale, would secure it, on a more contracted one.
Did Great Britain but perceive her true interests, she would advocate the measure—because, the excellence of her manufactures, would now, & may perhaps always, command a great share in all foreign markets—her good sense, is not to be rely’d on—her weakness gives better ground for hope.
One thing however, must assuredly, take place. Spain & Portugal will find all the rest of Europe, & the united states, in a division against them, pressing the dissolution of their colonial Monopoly.
What must be done? who must give way?—experience says, the weakest—but suppose, some unforeseen difficulties, finally embarrass the great object—cannot the parties, so deeply interested, in the greater, accept the other, as a compromise—condescending, to accept Porto Rico, Trinidad, & the Phillipines; leaving them their continental Monopoly?
Supposing, the parties divided thus, or otherwise; you must feel the propriety, & necessity, of taking an early, & active part that, the congress may be form’d, & organized, to settle this point—some fix’d rules—some modes of decision, must be adopted, & practised, on, other subjects, & become sacred, by practice, before this object is brought into question—many other, matters, more pressing, as to time must take up the consideration of this assembly, for many months—or several years—the great question, now apparently under contemplation, among the powers of Europe is first to be decided— I presume, it will not be expected, that I should, in this letter, enter into a detail, on the proposition. I will therefore conclude, by stating, the grounds, on which, I claim your patronage, in this great work.
I grant—It is a high, & important office—an enviable situation—but it is arduous—It requires, an active mind, unabated zeal, quick discernment, extensive knowledge, & long experience, in the affairs of the world, & the Interests of nations, to bring it forward, at the seasonable moment, & combine all its parts.
It would look like vanity in me to claim all those accomplishments—I therefore, shall only say—that I have had opportunities, to acquire them. I submit the following statement of facts, to your consideration, by which, you may form an opinion, how far I have improved those opportunities.
In the early stages of our Revolution—having married into a noble family, and form’d friendships, with some of the greatest men in England—I became the most active agent, in all the measures, & movements of those, either in, or out of parliament, who opposed the american war—the people were, by our exertions, kept in the scale of opposition—troops were sent over in small numbers—time was given to prepare for resistance—we succeeded—I was sacrifised—but our country was saved.
In january 1777. I resolved to leave the country, & all those, whose friendships, & connections, must, under other circumstances, have been invaluable.
In some few months, after my arrival at Paris, the Commissioners all agree’d, that I should go with Mr Arthur Lee, then one of them, to Berlin, to obtain supplies, then offer’d by Frederic.
He left me there to ratify such contracts, as might be agree’d to, by them all—and, to send out the articles. I continued there, some months—nothing was done by the Comrs—they were employ’d only, in disputes—they would not, even answer my letters, keep their promises, or pay my bills—notwithstanding these untoward disappointments—finding, an ardent disposition, in that great monarch, & his ministers, to open a free trade—& having his positive promise, to join other powers, who had navies to support the project—I repair’d to Copenhagen—and after assurances, by my Agent at Stockholm that the king was, irritated, by the loss of his ships, & well disposed; I made a journey, in the midst of winter of 1779. and, in one single interview, he not only agree’d, to every part I had proposed; but, agreed, also, to send off an express, to Russia, pressing the Empress, to take the lead—this was done—the Court of Great Britain, were duped, & paid dearly for the—deception—the arm’d neutrality was  made public, about 12 months after—the king, by my ardent request, conceal’d the object, from his Ministers—what they suspected, they betray’d to the British Resident. You will allow me some merit—when I inform you, that, tho the king knew, from the loss of our papers, at Berlin, I must be a public agent—for my name was announced in the Courier de la Europe—he was astonish’d that, I should be some 20. or 30 days, at Court: but had neither waited on, or sought after his Ministers—his impatience urged him at last to send a secret messenger—my answer, that I should trust nothing to a public office caused an interview, immediately—had I done otherwise, the object would have been lost. I did not, in the mean time, neglect lesser objects—I had persuaded Denmark, to send us supplies, and open St. Thomas’s a free port for 20 years, where we might meet their Ships, & exchange our articles.
Fortunately, my situation, enabled me, to do these services—and I improved it, tho, at my own expence—I have never yet been lifted up, & supported, by a nation’s wealth, to figure on the public stage. Hence I am lead to conclude, under the advantages of your name, & patronage, I should do my country no dishonor.
But, if you can find any other citizen, better fitted for the situation, I shall neither murmur, or complain, at his appointment.
I can, easily account, for the injustice I have hitherto received from my country.
Arthur Lee, began to intrigue against me, to get his brother William placed over my head, the moment, he found that a Minister would be received at Berlin—he had two brothers, then in Congress, and succeeded—otherwise, I must have been an elder brother, in diplomacy.
When I returnd to America, early in 1783. Congress, were driven out of this city, by an arm’d force, insulting their poverty—they had nothing to offer, but the treaty with Algiers—and that, by New England cunning, was given to a sott’d Mule-carrier
While I lived in New York, in 1783. 1784. & 1785. Hamilton courted the Tories—my resentments, were yet alive—I cussed them. As he became the secret adviser, of Washington, I could have nothing to expect, under his administration—and the best freinds of our country have had but few favours from his successor.
All the above facts, I could prove, to your satisfaction, if required, by papers in my possession.
Mr McKean, who bears this, has promised to deliver it into your hands—
Be not offended, if I express a wish to be honor’d with your reply,  when he returns; for I have a son now in Europe, who must return immediately unless inform’d, that I may probably go there
I am most respectfully

Stephen Sayre

